Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
The office acknowledges Applicants’ filing of the claim amendments and arguments dated 4/5/2022 in response to the office action (10/07/2021).  Claims 1, 3-6, 18 have been amended and claim 19 has been added new. For the sake of compact prosecution the examiner discussed allowable subject matter with attorney of record, Christopher Curfman on 4/19/2022. Atty. Curfman after discussing with his clients agreed and authorized examiner’s amendment on 4/20/2022. In light of the amendments (4/5/2022) and examiner’s amendments below the rejections of record are withdrawn. The withdrawn claims 5, 18 are rejoined. Claims 1, 3-6, 18-19 are allowed. 

Claim 1 is allowable. The restriction requirement between species as set forth in the Office action mailed on 7/26/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/26/2021 is withdrawn in regards to species only. Claims 5, 18 directed to the species disorder(s) associated with muscle wasting is withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Curfman on 4/20/2022.

The application has been amended as follows: 
1. In claim 1, line 5, after ‘anorexia’, DELETE “, fasting or starvation”.
2. In claim 5, line 2, after ‘anorexia’, DELETE “, fasting or starvation”.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of treating muscle wasting resulting from cancer, cachexia, sepsis or anorexia with a therapeutically effective amount of R,S 1, 3 butanediol diacetoacetate to the patient is not anticipated or suggested by the prior art. The closest prior art Clark disclose a method of treating muscle wasting by inducing ketosis through administration of a ketone body ester, namely monoesters of B-hydroxybutyrate with butane diol. D’ Agostino disclose that R,S-1,3 butanediol diacetoacetate (and hyperbaric oxygen) can be used to treat cancer. Dodson merely discusses cancer cachexia in general. There is no suggestion in the prior art that using the compound recited in the claim(s), would be effective in muscle wasting associated with specific conditions as claimed. Moreover, the current application shows in a model for cancer cachexia that when 1,3-butanediol acetoacetate diester was given with a standard diet, there was a significant percentage of muscle mass (Example 2, Fig. 1). Thus, the present claims are not obvious in view of the combined, cited references. Claims 1, 3-6, 18-19 are allowed.







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627